UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5026



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LANDIS RICHARDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00252)


Submitted:   July 18, 2007                 Decided:   August 9, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Y. Best, THE BEST LAW FIRM, PLLC, Charlotte, North
Carolina; Steven T. Meier, MALONEY & MEIER, LLC, Charlotte, North
Carolina, for Appellants. Keith Michael Cave, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Landis Richardson appeals his conviction and eighty-four

month sentence following his jury conviction of conspiracy to

possess with intent to distribute marijuana, in violation of 21

U.S.C. § 846 (2000) (“Count One”); possession with intent to

distribute marijuana and aiding and abetting the same, in violation

of 21 U.S.C. § 841(b)(1)(D) (2000) (“Count Two”); possession of a

firearm during and in relation to a drug trafficking crime, in

violation     of   18   U.S.C.    §   924(c)    (2000)   (“Count   Three”);    and

possession of a firearm by a convicted felon, in violation of 18

U.S.C.    §   922(g)    (2000)    (“Count      Five”).    The   district     court

sentenced Richardson to concurrent terms of twenty-four months’

imprisonment for Counts One, Two and Five and a consecutive term of

sixty    months    on   Count    Three,   the    statutory   minimum   for    that

offense.      See 18 U.S.C. § 924(c).           Richardson’s counsel filed a

brief pursuant to Anders v. California, 286 U.S. 738, 744 (1967),

stating that there were no meritorious issues for appeal, but

suggesting that the district court erred in sentencing Richardson.

Richardson was advised of his right to file a pro se supplemental

brief, but he has not done so.                 For the following reasons, we

affirm.

              This court reviews the imposition of a sentence for

reasonableness.         United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.


                                       - 2 -
2005).    After Booker, a district court is no longer bound by the

range prescribed by the Sentencing Guidelines. Hughes, 401 F.3d at

546.     However, in imposing a sentence post-Booker, courts still

must calculate the applicable Guidelines range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the Guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).                United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                          Id. at 433

(internal quotation marks and citation omitted).                        “[A] sentence

within    the   proper       advisory      Guidelines      range   is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

            First,       the       district        court    correctly      calculated

Richardson’s         advisory      guideline    range.        Although     Richardson

questions whether one of the criminal history points was correctly

assessed, even without this disputed point, Richardson would have

remained in criminal history category III.

            Moreover,        the    district    court      explicitly    treated   the

Guidelines      as    advisory,      and    sentenced       Richardson    only   after

considering      the     §   3553(a)       factors    and    counsel’s     arguments.

Although the district court did not recite facts to support each

§ 3553(a) factor, the court need not “robotically tick through


                                           - 3 -
§   3553(a)’s   every   subsection”    or    “explicitly    discuss    every

§ 3553(a) factor on the record.”             Johnson, 445 F.3d at 345.

Richardson’s    eighty-four    month        sentence   is    presumptively

reasonable, as it is within the appropriate guideline range, and

below the statutory maximum sentence.*         As neither Richardson nor

the record suggests any information to rebut the presumption, we

find that Richardson’s sentence is reasonable.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              We therefore

affirm the district court’s judgment.          This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy thereof was served on the client.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




      *
      Counts One, Two and Five carried statutory maximum terms of
five and ten years’ imprisonment, respectively.    See 21 U.S.C.
§ 841(b)(1)(D); 18 U.S.C. § 922(g)(1)(2000).

                                 - 4 -